947 F.2d 942
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert COLON, Defendant-Appellant.
No. 91-1100.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 7, 1991.Decided Oct. 31, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.   Albert V. Bryan, Jr., Chief District Judge.  (CR-91-51-A)
Robert Colon, appellant pro se.
John P. Rowley, III, Office of the United States Attorney, Alexandria, Va., for appellee.
E.D.Va.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Robert Colon appeals from the district court's order which ordered forfeiture to the government proceeds from the sale of his residence under 21 U.S.C. § 853(a) (1988).   Colon's Fed.R.Crim.P. 29 motion has been denied, mooting his claim that the order of forfeiture was entered prematurely.   The indictment gave him sufficient notice that his property was subject to forfeiture, and the evidence at trial supported the jury's finding that the house was used to facilitate drug violations.   Our review of the record and the district court's opinion discloses that this appeal is without merit.


2
Accordingly, we affirm the judgment of the district court.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
AFFIRMED.